 


109 HRES 495 IH: Commending the people of the Republic of Albania on the 60th anniversary of the end of World War II for protecting and saving the lives of the majority of Jews living in Albania during the Holocaust.
U.S. House of Representatives
2005-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 495 
IN THE HOUSE OF REPRESENTATIVES 
 
October 17, 2005 
Mr. Engel (for himself, Mr. Lantos, Mr. Gallegly, Mr. Wexler, Mrs. Kelly, Mr. McGovern, Mr. King of New York, Mr. Crowley, Mr. Kirk, Mrs. Maloney, Mr. Meeks of New York, Mr. Smith of New Jersey, and Ms. Wasserman Schultz) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Commending the people of the Republic of Albania on the 60th anniversary of the end of World War II for protecting and saving the lives of the majority of Jews living in Albania during the Holocaust. 
 
Whereas at the start of World War II, approximately 600 Jews lived in the Republic of Albania, of whom approximately 400 were German and Austrian refugees, with the largest community in Kavaje; 
Whereas Italy, which occupied and annexed Albania in April 1939, did not systematically persecute Jews living in Albania; 
Whereas approximately 200 Jewish refugees were housed at a camp in Kavaje; 
Whereas approximately 100 Jewish refugees were taken to Berat where a small indigenous Jewish community was located and where many refugees were later protected by local Albanians; 
Whereas after Germany occupied Albania in 1943, some Albanian clerks issued identity papers to protect many of the Jewish refugees of Kavaje as the refugees traveled to and hid in Tirana; 
Whereas when the Gestapo ordered Jewish refugees in Tirana to register in 1944, some Albanians obtained false identity papers for many of the refugees; 
Whereas many Muslim and Christian Albanians considered it a matter of national pride to help Jews during the Holocaust; 
Whereas, due in large part to the actions of many individual Albanians, the majority of the Albanian Jewish community survived the Holocaust; 
Whereas 63 Albanians have been designated Righteous Among the Nations by Yad Vashem, the Holocaust Martyrs’ and Heroes’ Remembrance Authority in Jerusalem, Israel; and
Whereas, on August 3, 2005, representatives of the the Central State Archives of Albania and the United States Holocaust Memorial Museum signed an agreement to conduct a thorough survey of Albania’s Holocaust-related records: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes and commends the people of the Republic of Albania on the 60th anniversary of the end of World War II for protecting and saving the lives of the majority of Jews, both native and refugee, living in Albania during the Holocaust; 
(2)encourages other countries to recognize those Albanians who took action to protect Jews during World War II as having displayed a high degree of courage; and 
(3)reiterates its support for close ties between the United States and Albania. 
 
